Civil action in tort, instituted in the Superior Court of Pasquotank County, to recover of the defendant damages for the temporary use, pending the construction of a bridge on the State highway, of a right of way through plaintiff's farm, as a detour, said detour following an old road to plaintiff's pasture, and then across his pasture and out through his front gate back to the State highway.
On the hearing, it was admitted, for the purposes of this suit, "that plaintiff owns the land described in the complaint, and that the detour established over the lands by the defendants was a lawful act on their part in constructing the road named in the pleadings and provided a proper detour while said main highway was closed."
At the close of plaintiff's evidence, there was a judgment as of nonsuit, entered on motion of the defendants, from which plaintiff appeals. *Page 147 
after stating the case: The judgment of nonsuit sustaining the demurrer to the evidence must be affirmed on authority of Jennings v. Highway Com.,183 N.C. 68, and Latham v. Highway Com., ante, 141.
Affirmed.